IN THE SUPREME COURT OF THE STATE OF DELAWARE

 RYAN RICHMOND,                         §
                                        §
       Defendant Below-                 §   No. 409, 2015
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID 1208023790
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: December 16, 2015
                          Decided:   February 9, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 9th day of February 2016, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, the appellant’s response thereto, and the record

below, it appears to the Court that:

      (1)    The appellant, Ryan Richmond, filed this appeal from the Superior

Court’s denial of his “Petition for Relief from Judgment (60b),” which it treated as

a motion for sentence modification. The State has filed a motion to affirm the

judgment below on the ground that it is clear on the face of Richmond’s opening

brief that his appeal is without merit. We agree and affirm.

      (2)    Richmond pled guilty in May 2014 to Manslaughter (as a lesser

included offense of Murder in the First Degree), Assault in the First Degree (as a
lesser included offense of Attempted Murder in the First Degree), and Possession

of a Firearm During the Commission of a Felony. The Superior Court sentenced

Richmond on all three convictions to a total period of fifty-three years at Level V

imprisonment to be suspended after serving fifteen years in prison for a period of

probation. Richmond did not file a direct appeal.

         (3)    In November 2014, Richmond filed two motions for sentence

reduction, which the Superior Court denied in a single order. Richmond did not

appeal. In May 2015, Richmond filed a motion for correction of sentence, which

the Superior Court denied. He did not appeal. In June 2015, Richmond filed a

motion to reopen his sentence under Superior Court Civil Rule 60(b).           The

Superior Court denied that motion on July 16, 2015, holding that Civil Rule 60(b)

could not be used to reopen a criminal sentence. In considering the motion under

Criminal Rule 35(b), the Superior Court denied the motion because it was

repetitive and because Richmond’s sentence was appropriate for all of the reasons

stated at his sentencing. Richmond appeals that judgment.

         (4)    Having carefully considered the parties’ respective positions on

appeal, we conclude that the Superior Court’s July 16, 2015 judgment must be

affirmed. As this Court has held many times, Civil Rule 60(b) may not be used to

in a criminal proceeding to collaterally attack a conviction 1 or to modify a


1
    Jackson v. State, 2007 WL 2231072 (Del. Aug. 2, 2007).


                                                2
sentence.2 We find no abuse of the Superior Court’s discretion in considering

Richmond’s motion under Rule 35(b) and denying it as both repetitive and lacking

in merit. The disparity in sentences between or among co-defendants for the same

or similar crimes is not a basis for reversal unless the sentence is illegal or there

has been an abuse of discretion, which is not the case here. 3

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                         BY THE COURT:

                                         /s/ Collins J. Seitz, Jr.
                                                Justice




2
  Landry v. State, 2015 WL 4464772 (Del. July 20, 2015); Johnson v. State, 2015 WL 1880412
(Del. Apr. 21, 2015).
3
  Howell v. State, 421 A.2d 892, 899 (Del. 1980).


                                            3